Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered December 22, 2015. The order, among other things, adjudged that petitioner shall be reimbursed for attorneys’ fees as well as costs and disbursements.
It is hereby ordered that the order so appealed from is unanimously modified on the law by vacating those parts of the second ordering paragraph awarding attorneys’ fees and costs and disbursements and as modified the order is affirmed without costs, and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the same memorandum as in Matter of HSBC Bank USA, N.A. (Vaida) ([appeal No. 1] 151 AD3d 1712 [2017]).
Present— Whalen, P.J., Centra, Lindley, Troutman and Scudder, JJ.